Citation Nr: 1760211	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-13 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation of major depressive disorder with anxiety in excess of 70 percent prior to January 21, 2003; in excess of 50 percent from January 21, 2003 to May 6, 2008; in excess of 10 percent from May 7, 2008 to May 29, 2014; and in excess of 30 percent on and after May 29, 2014.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter, A.M.


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to August 1967. 

This matter comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The rating decision granted the following staged initial ratings for major depressive disorder with anxiety: an evaluation of 30 percent, effective March 27, 2001; an evaluation of 70 percent assigned from January 28, 2002; an evaluation of 50 percent assigned from January 21, 2003; an evaluation of 30 percent assigned from April 25, 2005; an evaluation of 50 percent assigned from December 4, 2006; an evaluation of 30 percent assigned from January 16, 2007; and an evaluation of 10 percent assigned from May 7, 2008.  

The Board notes that a rating decision issued in January 2014 granted entitlement to an initial evaluation of major depressive disorder of 70 percent prior to January 21, 2003; an evaluation of 50 percent from January 21, 2003 to May 6, 2008; and an evaluation of 10 percent on and after May 7, 2008.  In June 2014, a rating decision granted entitlement to an evaluation of 30 percent on and after May 29, 2014.  The Veteran's claim for a higher rating for each period remains on appeal; however, as the maximum possible requested benefit has not been awarded for each period on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a videoconference hearing in May 2017 before the undersigned.  A transcript of the hearing testimony has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Regrettably, the Board finds that the Veteran's claim must be remanded for additional development prior to adjudication by the Board.  In claims for an increase in rating, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran has not been provided a VA evaluation of his service-connected psychiatric disorder since May 2014 and evidence indicates his condition may have worsened since the 2014 examination.    

In June 2017, the Veteran submitted a psychiatric evaluation from C.B., M.D., Ph.D.  The evaluation indicates a much more severe condition than what is described in the Veteran's May 2014 examination and appears to conflict with some of the statements made by the Veteran.  During his Board hearing, the Veteran stated that he has contact with his two daughters and a son.  He reported that he tries to go out of the house about once every two weeks with one of his daughters, even though he does not do well in crowds.  He also indicated that he spends time with his nephew.  The 2017 evaluation of C.B., M.D. states, however, that the Veteran is unable to interact even on a basic level of involvement in family life and that he has "no social interaction."  The evaluation also reports symptoms such as "disorientation of time or place" and "persistent delusions or hallucinations."  Treatment records from the Detroit VAMC and the May 2014 examination do not indicate persistent delusions or severe cognitive deterioration due to his service-connected depression.  Accordingly, the Board finds that a new evaluation should be conducted to determine the current severity of the Veteran's condition.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate efforts to obtain any pertinent outstanding VA treatment records, including psychiatric treatment records from the Detroit VAMC.

2. The Veteran must be afforded an examination to determine the current severity of his service-connected psychiatric disorder.  The claims file must be made available to the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  The examiner is asked to specifically comment on the symptoms reported by the June 2017 evaluation completed by C.B., M.D.  A complete rationale for all opinions must be provided.  

3. After taking any further development deemed appropriate, readjudicate the Veteran's claim on appeal.  If all benefits sought are not granted, provide the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

